DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application with priority date is 06/22/2017. The certified copy has been received. 

Response to Amendment
This office action is responsive to Amendment filed on 12/07/2021. Claims 1-7 are remain pending. The Amendments have overcome the claim objection and rejection under 35 U.S.C.112(a), 112(b), 102 as previously set forth in the non-final office action dated 09/08/2021.
  
Response to Arguments
In response to Applicant’s argument regarding rejection under 35 U.S.C. 101 on Remarks page 7-8, “by performing convolution using the element list which shows the element value for each element position of the plurality of kernels … the list indicates elements other than ones where the element value is zero, for each element position of the plurality of kernels, … as a result, the claim language is directed to significantly more than any alleged abstract idea, in that the claim language is directed to a practical application”.
Examiner respectfully disagrees because such amended claim still directed to an abstract idea of mental processes, such that one of ordinary skills in the art can look at matrices and generate a list of values from the plurality of matrices, where the zero values are excluded, and the list only contains the non-zero values.

Examiner respectfully disagrees because such suppression is at most considered as a result of generating a compact listing that excluded zero values (which is an abstract idea as described above). 

Applicant’s arguments, see Remarks page 8-9, filed on 12/07/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-7 under rejection 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made. See rejection under 35 U.S.C. 103 below

Claim Objections
Claim 1-7 are objected to because of the following informalities: 
Claims 1, 6 and 7 recite “the plurality of combinations” should be “the plurality of combination of identification information” as antecedently recited. Dependent claims are also objected for inheriting the same deficiencies in which claims they depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 6, and 7 recite “the list” and “the generated list”. It is unclear whether “the list” and “the generated list” are the same list or different lists. For examination purposes, Examiner interpreted “the list” and “the generated list” are the same list. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.

Claim 2 recites “the plurality of combinations of the element values of the first elements”. It is unclear whether the list indicating “the plurality of combinations of the element values of the first elements” refers to the list indicating “a plurality of combinations of identification information for identifying a plurality of computational matrices and element values of first elements” as antecedently recited in claim 1 or a new list indicating the plurality of combinations (only) of the element values. 

Claim 3 recites “load the element values of the second elements where the element value of the first element that is non-zero is included in at least one of each first element which is a computation target”. It is unclear whether “the computation target” belong to the first element or the second elements. Claim 1 previously recited that second elements included in a partial matrix belonging to a computation target matrix. However, claim 3 relates “… included in at least one of each first element which is a computation target”. Such limitation renders the claim unclear and indefinite. For examination purposes, examiner interpreted "a computation target" as an element of the computation target matrix, which refers to the second elements as recited in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-3, 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, recites a computation device comprises a list generation unit and a computation execution unit to carry out computation based on first elements and second elements 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites “generate a list indicating a plurality of combinations of identification information for identifying a plurality of computational matrices and element values of first elements included in the plurality of computational matrices having equal numbers of rows and column, the plurality of combinations being indicated for the respective positions of the first elements in the plurality of computational matrices” and “generate the list indicating the plurality of combinations in which a combination where the element value of a given first element of the first elements is zero is excluded, for the respective positions in which a given position where the element values of the first elements for all of the plurality of computational matrices are zero is excluded, such limitation cover performance of the limitation using pen and paper because one of ordinary skills in the art can look at matrices and  generating a list of values from the matrices, wherein the zero values are excluded from the list. The claim further recites “carry out computation based on element values of the first elements indicated in the list and element values of the second elements included of partial matrix belonging to a computation target matrix and having the same number of rows and columns as the plurality of computational matrices”, such limitation cover performance of mathematical relationships/calculation of first elements and second elements matrices having the same size. Therefore, the claim include limitations that fall within the “Mathematical Concepts” and “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a computation device comprises a memory and processor. However, these elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of storing, processing data and performing calculation. Furthermore, the claim recites “store the generated list into the at least one memory”, such limitation is recited as an insignificant extra solution activity. Such additional elements fail to provide a meaningful limitation on the claim invention, and no more than to apply the abstract ideas to the generic component. Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Furthermore, the step of storing the generated list into the at least one memory is considered as insignificant extra solution activity in step 2A prong two, and is determined to be well-understood, routine and conventional in step 2B (see MPEP 2106.05(d)(II)(iv) storing and retrieving information in memory).  Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Regarding claim 6-7, recite an apparatus claim and a method claim, respectively, which are corresponding to the apparatus claim 1. Thus, they are rejected for the same reasons.

Regarding claims 2-3 and 5, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons state above. The claims are dependent on claim 1, merely further mathematically or with mental process limit claim 1 limitations under step 2A prong 1, and  fail to include any additional elements that would require further analysis under step 2A prong 2 and step 2B.

Regarding claim 2 and 5, recites further limitations that are abstract mathematical concepts/ mental processes under step 2A prong 1 without reciting any additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Regarding claim 3, recites making reference to the list and load the element values of the second elements where the element value of the first element that is non-zero included in  at least one of each first element which is a computation target, among the second element of the computation target matrix, and suppress loading of the element values of the second elements where the element values of the first element which are computation targets are all zero, such limitation covers the performance of limitation using pen and paper, such as mapping the second elements to the first elements where they are non-zero values. Therefore, such claim limitation fall within the “Mental Processes” grouping of abstract idea. Specification [0057,0069] describes loads the elements of input matrix where the element values of the computation subject for the element contains a non-zero value, thus one of ordinary skills in the art can interpret load as merely mapping the element of matrices, where the element contains non-zero values. Thus, such element fails to provide a meaningful limitation on the claimed steps and no more than to apply the abstract idea to the generic element. Thus, the additional element fails to integrate the judicial exception as claimed into a practical application under Prong Two of Step 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US - 20170344876) in view of Dally (US – 20180046900).

Regarding claim 1, Brothers teaches a computation device (Brothers, figure 5 500) comprising: at least one memory configured to store a program (Brothers, figure 5 memory device 530); and at least one processor configured to execute the program to (Brother, figure 5 controller 510): 
carry out computation based on the element values of the first elements indicated in the list and element values of second elements included in a partial matrix belonging to a computation target matrix and having a same number of rows and columns as the plurality of computational matrices (Brothers, figure 2 [0040] multiply accumulate array 240 performs multiply and accumulate based on the values of non-zero weight kernel [i.e. element values of the first elements] and data elements as shown in figure 1 as data 101 [i.e. element values of second elements included in a partial matrix belonging to a computation target matrix], also shown in figure 1, the data element matrix has the same size as the weight kernel matrices), 
Brothers also teaches generating a list to indicate non-zero values for the weight kernel (Brothers, figure 2, [0038] the weight mask 203 includes position where non-zero weights in the weight kernel), but Brother does not teach generate a list indicating a plurality of combinations of identification information for identifying a plurality of computational matrices and element values of first elements included in the plurality of computational matrices having equal numbers of rows and columns, the plurality of combinations being indicated for respective positions of the first elements in the plurality of computational matrices, and store the generated list into the at least one memory; and wherein the at least one processor is configured to execute the program to generate the list indicating the plurality of combinations in which a combination where the element value of a given first element of the first elements is zero is excluded, for the respective positions in which a given position where the element values of the first elements for all of the plurality of computational matrices are zero is excluded.
However, Dally teaches a method and system for performing computation using a processor and generate a list indicating a plurality of combinations of identification information for identifying a plurality of computational matrices and element values of first elements (Dally, figure 3B [0089] illustrates two 3x3 weight kernels [i.e. a plurality of computational matrices], wherein a first set of weight for k = 1 includes the non-zero elements a, b, c and a second set of weights for k = 2 includes non-zero elements d, e, f. [0089] the format (r,s,k) format encodes positions for the non-zero weights as (2,0,0), (0,1,0), (1,2,0),(0,1,1),(2,1,1),(1,2,1) [i.e. a list indicated a plurality of combinations of identification information for a plurality of computational matrices and elements values of the first elements]. Figure 2b illustrates r as the columns of weight matrix and s as the rows of weight matrix) included in the plurality of computational matrices having equal numbers of rows and columns (Dally , figure 3B the two 3x3 weight kernels have the same size), the plurality of combinations being indicated for respective positions of the first elements in the plurality of computational matrices (Dally [0089] the format encodes for non-zero weights (2,0,0), (0,1,0), (1,2,0),(0,1,1),(2,1,1),(1,2,1) [i.e. the plurality of combinations] provides position of the non-zero weights), and store the generated list into the at least one memory (Dally, figure 2 [0045] the weight data may be stored in the memory in a compact format, the compact format may comprise vectors including only non-zero weight and position associated with the non-zero elements [0046] the compact weight may be stored within the memory interface 205 before being transmitted to the processing element); and wherein the at least one processor is configured to execute the program to generate the list indicating the plurality of combinations (Dally figure 3B illustrates a compressed sparse encoding data (2,0,0), (0,1,0), (1,2,0),(0,1,1),(2,1,1),(1,2,1)) in which a combination where the element value of a given first element of the first elements is zero is excluded, for the respective positions in which a given position where the element values of the first elements for all of the plurality of computational matrices are zero is excluded (Dally figure 3B [0089] the compressed sparse encoding data only contain non-zero value, and excluded all the zero value). 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify brother’s system to perform the method of generating a compressed sparse encoding data, wherein the encoding data format only includes non-zero value positions as disclosed in Dally figure 3B. This modification would have been obvious because both Brothers and Dally discloses system to perform multiply and accumulate only non-zero weight input data. Furthermore, as recognized by Dally [0037], having a compressed or compact encoding for sparse weight would allow more weight values to fit in on-chip RAM and reducing the number of energy costly DRAM accesses to read weights and transmitting the 

Regarding claim 2, the combined system of Brothers and Dally discloses the computation device according to claim 1.  Dally further discloses wherein the at least one processor is configured to execute the program to generate the list indicating the plurality of combinations of the element values of the first elements except for the combinations of which the element values of the first elements are equal to zero, for the respective positions in the plurality of computational matrices (Dally figure 3B illustrates a compressed sparse encoding data (2,0,0), (0,1,0), (1,2,0),(0,1,1),(2,1,1),(1,2,1) [i.e. the plurality of combinations]. [0089] the encodes format only includes non-zero values).  
The same motivation used in claim 1 is applied equally to claim 2.

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis, Brothers teaches , wherein the at least one processor is further configured to execute the program to make reference to the list and load the element values of the second elements where the element value of the first element that is non-zero is included in at least one of each first element which is a computation target, among the second elements of the computation target matrix, and suppress loading of the element values of the second elements where the element values of the first elements which are computation targets are all zero (Brothers, figure 2 [0041]0043] each IDP outputs transformed input data and weight data to RAU 220, RAU 220 directs transformed data element and weight value for performance of multiplying and accumulating [0041]. [0042] only the input data and weight values at the position in the weight kernel that correspond to a 1 in the weight mask 203 are output to the RAU 220 [i.e. make reference to the list and load the elements values of the second elements where the element value of the first element that is non-zero is included in at least one of each first element. [0029, 0042] only non-zero weight are applied, and zero valued weights have no effect and are skipped to save processing cycles and power ).   

Regarding claim 5, the combined system of Brothers and Dally discloses the computation device according to Claim 1, in addition to the teachings addressed in the claim 1 analysis, Brother teaches wherein the at least one processor is configured to execute the program to use, when the element values of the second elements commonly found in a plurality of partial matrices among the second elements included in the computation target matrix are loaded, the loaded element values to perform each computation on the plurality of partial matrices (Brother, figure 1, shows plurality of 4x4, or 16 values, matrices input data 101a-101n [i.e. second elements] as part of the feature map data [i.e. the computation target matrix], and the transformed feature map data matrix is performed computation with the weight kernel, figure 2, [0042] only the transformed input data at the position at each patch and the transformed weight value at position in the weight kernel that correspond to a 1 in the weight mask are output to the RAU).  

Regarding claim 6-7, recites an apparatus claim that include similar limitation and a method claim that would be practiced by the apparatus of claim 1. All step performed by the apparatus of claim 1 are performed by the method of claim 7 and the apparatus claim 6. Therefore, claims 6-7 are rejected for the same reasons as claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers in view of Dally as applied to claim 1 above, and further in view of Du (US- 20180137414).

Regarding claim 4, the combined system of Brothers in view of Dally teaches the claim invention as in the parent claim above, including a memory device as shown in figure 4 and 5 of 
Du teaches a device that perform convolution operation and comprising a memory storage unit having a first hierarchical layer indicating a main memory storage device (Du, figure 5 buffer device 2) and a second hierarchical layer faster than the first hierarchical layer (Du, figure 5 memory 1 can be a cache memory), wherein a matrix which stores a computation result is held in the second hierarchical layer from the start to the end of the computation performed on at least one of the partial matrices (Du, [0052] memory 1 can store the result of the convolution operation, and data of any layer of the convolutional neural network are 2D array data).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the memory device as disclosed in Brothers to have a multiple layers of storage structure as disclosed in Du. This modification would have been obvious because Brothers discloses a generic memory device that can be any combination of separate memories to store input and output of the convolution operation [0049] and Du discloses a memory structure that comprises a buffer device and a cache memory to store the result of the convolution operation. Storing result of the convolution in cache memory would reduce the time to access data from the main memory because cache is high speed memory and is used to speed up and synchronizing with high speed CPU.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182